Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 and 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim1: “Label data acquisition unit”, “learning unit, “state observation unit” and “axis angle conversion unit” does not recite any structure in and therefore are interpreted as part of “controller”. More specifically the above mentioned units are interpreted as software/program executed in the controller to perform the functions recited.
In Claim 2: “Error calculation unit” and “model updating unit” do not recite structure and hence are interpreted as software/program executed in controller.
In Claim 8: “Label data acquisition unit”, “learning unit, “state observation unit” and “axis angle conversion unit” does not recite any structure in and therefore are interpreted as part of “controller”. More specifically the above mentioned units are interpreted as software/program executed in the controller to perform the functions recited.
In Claim 9: “learning unit, “state observation unit” and “axis angle conversion unit” do not recite any structure in and therefore are interpreted as part of “controller”. More specifically the above mentioned units are interpreted as software/program executed in the controller to perform the functions recited.




If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hasegawa (U.S. Publication No. 20180225113).




For Claim 1 Hasegawa teaches: A controller that infers command data to be issued to an axis of a robot on the basis of trajectory data of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6), 
the controller comprising a machine learning device learning inference of command data that corresponds to the trajectory data and is to be issued to the axis of the robot, comprising (Figure 6 showing learning portion 41b receiving control command information through state observation unit. [0005], disclosing a calculation unit performing calculation of force control parameter of robot through machine learning. Thus learning portion 41b in figure 6(part of calculation unit) learns force control and robot control command is generated by control unit on the basis of calculated force control parameter. [0007], disclosing force control parameter to include start point and an end point hence trajectory. Therefore the machine learning is performed on trajectory command of the robot): 
an axis angle conversion unit calculating, from the trajectory data, an amount of change of an axis angle of the axis of the robot ([[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis; [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions); 
a state observation unit observing axis angle data relating to the amount of change of the axis angle of the axis of the robot calculated by the axis angle conversion unit as a state variable representing a current state of an environment ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 
a label data acquisition unit acquiring axis angle command data relating to the command data for the axis of the robot as label data([[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above) it calculates the amount of change of angles of each axis of the robot. [0049] and figure 2, disclosing the motors 1-6 are installed at joints. Therefore the command to motors correspond to angle change required for their respective joints. The robot has multiple motors, as the motors drive the joint of the robot and are installed at the joints. [0049] and figure 2 showing motor M1 drives joint J1. The data command data for each motor refers to data for its respective axis and [0162-0163] disclose gains and acceleration parameters may be changed for each of the motors (for the six axis). Hence the command data for each motor corresponds to the respective axis the motor drives. [0110-0111], disclosing state observation portion acquires control result of the servo. The control result originates at parameters 44a and is eventually processed in control unit as a current output to the motors as shown in figure 6. Hence the data observed by state observation portion 41a that is transmitted from control unit 43 is label data). 
and a learning unit learning the amount of change of the axis angle of the axis of the robot and command data for the axis of the robot in association with each other by using the state variable and the label data ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. [0109-0111], disclosing state observation portion acquires control result of the servo. The control result originates at parameters 44a and is eventually processed in control unit as a current output to the motors as shown in figure 6. Therefore the learning is performed on the basis of command and observed result; see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]).

For Claim 2 Hasegawa teaches: The controller according to claim 1, wherein the learning unit comprises: an error calculation unit calculating an error between a correlation model for inferring command data for the axis of the robot from the state variable and a correlative feature identified from training data provided in advance ([0110-0113] , disclosing state observation acquires servo control result i.e. command data (i.e. inferred command data), values of encoders(state variable) and outputs from force and image detection units. Learning portion observes and optimizes parameters (correlative features) on basis of state variable and evaluates reward and as reward is on the basis of whether work performed is good or bad, [0169] disclosing reward is positive when overshoot (error) is small and vice versa); and a model updating unit updating the correlation model so as to reduce the error ([0248], disclosing TD error is calculated based on reward. [0147], disclosing θ is optimized to optimize behavior value function Q. [0147-0148] disclosing behavior value function Q is updated by optimizing θ. And teacher data is necessary to optimize θ. Teacher data is training data that has to be available in advance for θ to be optimized, θ is improved by minimizing TD error. Hence it is updated based on the error. [0270], disclosing behavioral value function Q. [0160], disclosing a model that utilized behavior value function Q, and as Q is optimized the model is optimized/updated. [0005], disclosing a calculation unit performing calculation of force control parameter of robot through machine learning. Thus learning portion 41b in figure 6 (part of calculation unit) learns force control and robot control command is generated by control unit on the basis of calculated force control parameter. Parameters are the correlative features that are provided in advance. They are used to generate the command data and are updated based on the observed result and calculated error).
	
	For Claim 3, Hasegawa teaches: The controller according to claim 1, wherein the learning unit calculates the state variable and the label data using a multi-layer structure ([0132], disclosing multi-layer neural network performing learning process through variable θ. As explained in claim 2, θ is dependent on TD error and TD error is based on error between command data and state variable. [0141], disclosing learning portion consumes state variable and parameter θ to calculate behavior functions).

	For Claim 4, Hasegawa teaches: The controller according to claim 1, wherein the learning unit is built using a learning model that can be learned based on time-series data ([0176], disclosing time series values of state variable, behavior and reward are sequentially recorded in learning  information in the process of learning).

	For Claim 5, Hasegawa teaches: A controller that infers command data to be issued to an axis of a robot on the basis of trajectory data of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6), 

	the controller comprising a machine learning device having learned inference of command data that corresponds to the trajectory data and is to be issued to an axis of the robot(Figure 6 showing learning portion 41b receiving control command information through state observation unit. [0110-0113], disclosing state observation acquires servo control result i.e. command data, values of encoders (state variable) and outputs from force and image detection units. Learning portion observes and optimizes parameters on basis of state variable and evaluates reward and as reward is on the basis of whether work performed is good or bad, [0169] disclosing reward is positive when overshoot (error) is small and vice versa[0132], disclosing multi-layer neural network performing learning process through variable θ. As explained in claim2, θ is dependent on TD error and TD error is based on error between command data and state variable. [0253], disclosing learning portion updates learning information 44e by recording θ through learning. As the robot has multiple motors, as the motors drive the joint of the robot and are installed at the joints. [0049] and figure 2 showing motor M1 drives joint J1. The data command data for each motor refers to data for its respective axis and [0162-0163] disclose gains and acceleration parameters may be changed for each of the motors (for the six axis). Hence the command data for each motor corresponds to the respective axis the motor drives), 
	comprising: an axis angle conversion unit calculating, from the trajectory data, an amount of change of an axis angle of the axis of the robot ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2, [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions.);
	 a state observation unit observing axis angle data relating to the amount of change of the axis angle of the axis of the robot calculated by the axis angle conversion - 30 - unit as a state variable representing a current state of an environment(Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 
	a learning unit having learned the amount of change of the axis angle of the axis of the robot and command data for the axis of the robot in association with each other([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2, [0067] disclosing servo gains are applied to deviation between target angle and rotation angle of motor i.e. target angle being commanded axis angle change and rotation angle being the observed change. As explained in claim 2 rejection, θ is dependent on TD error and TD error is based on error between command data and state variable. State variable being the observed angles. [0253], disclosing learning portion updates learning information 44e by recording θ through learning. Hence the learning unit learns the amount of change of axis angle of the robot in association with command data; see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]
	 and an inference result output unit inferring and outputting command data for the axis of the robot on the basis of the state variable observed by the state observation unit and a result of learning by the learning unit ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. [0110-0111], disclosing state observation portion acquires control result of the servo. The control result originates at storage unit that contains learning information, robot program and parameters and is eventually processed in control unit as a current output to the motors as shown in figure 6. [0143-0144], disclosing learning portion updates parameters 44a based on learning. Therefore the learning is performed on the basis of command (inferred command, as it is the command inferred to provide desired result)  and observed result (state variable) and the next command is generated based on the learning).

	For Claim 7, Hasegawa teaches: The controller according to claim 1, wherein the machine learning device exists on a cloud server ([0264], control device may be a server connected to a network. Hence a cloud served and figure 6 showing learning portion is part of control device. Therefore machine learning device is on a cloud server).

	For Claim 8, Hasegawa teaches: A machine learning device that learns command data to be issued to an axis of a robot, the command data corresponding to trajectory data of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6), 
	the machine learning device comprising: an axis angle conversion unit calculating, from the trajectory data, an amount of change of an axis angle of the axis of the robot ([0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis, [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions);
	 a state observation unit observing axis angle data relating to the amount of change of the axis angle of the axis of the robot calculated by the axis angle conversion unit as a state variable representing a current state of an environment ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 
	a label data acquisition unit acquiring axis angle command data relating to command data for the axis of the robot as label data (Figure [0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. The command data observed through state observation portion as shown in figure 6. The observed command data is label data); 
	and a learning unit learning the amount of change of the axis angle of the axis of the robot and command data for the axis of the robot in association with each other by using the state variable and the label data (Figure 6, 2    [[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above); see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]).

	For Claim 9, Hasegawa teaches: A machine learning device that has learned inference of command data to be issued to an axis of a robot, the command data corresponding to trajectory data of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6),
	 the machine learning device comprising: an axis angle conversion unit calculating, from the trajectory data, an amount of change of the axis angle of the axis of the robot (0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis, [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions.);
	 a state observation unit observing axis angle data relating to the amount of change of the axis angle of the axis of the robot calculated by the axis angle conversion unit as a state variable representing a current state of an environment (0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 
	and a learning unit having learned the amount of change of the axis angle of the axis of the robot and command data for the axis of the robot in association with each other data (0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above); and
	 an inference result output unit inferring and outputting command data for the axis of the robot on the basis of the state variable observed by the state observation unit and a result of learning by the learning unit (0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated (inferred command) on bases of parameters 44a. [0110-0111], disclosing state observation portion acquires control result of the servo. The control result originates at storage unit that contains learning information, robot program and parameters and is eventually processed in control unit as a current output to the motors as shown in figure 6. [0143-0144], disclosing learning portion updates parameters 44a based on learning. Therefore the learning is performed on the basis of command and observed result and the next command (inferred command) is generated based on the learning; see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S. Publication No. 20180225113).

For Claim 6, Hasegawa teaches: The controller according to claim 1, 
	Hasegawa further teaches: wherein the learning unit selects and uses a learning model that corresponds to an inertia calculated on the basis of a structure of the which is associated with an interval of inertias  ([0010], disclosing positional information calculated from inertial sensor output. [0070-0071], disclosing parameter 44a include operation parameters and force control parameters. Operation parameters define the trajectory of the robot as position of TCP and include speed, acceleration and deceleration characteristics of TCP throughout the motion of TCP. [0110], disclosing operation parameters are calculated through machine learning i.e. learned through machine learning. The learning is performed observing state variable and comparing it to command values. [0286], disclosing learning operation parameters may include servo gains for performing control on basis of inertial sensors. Therefore the model is developed on the basis of observed inertia through inertial sensors. As the model is learned, it is learned on the basis of inertia observed and the inertia depends on the structure of robot).

Hasegawa does not disclose: selecting a model among a plurality of learning model.
However Hasegawa does disclose plurality of robots ([0042] and figure 1, disclosing 3 robots). As they are identical in structure, one model will cover all of them as their structure and inertial properties are same.
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to have plurality of models for multiple robots and associate a model based on structure and inertial properties of the robot in order to have more particularized robot models. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        /ADAM R MOTT/Primary Examiner, Art Unit 3669